DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, line 9 should read in part “one or more electrical heating elements provided”.  Appropriate correction is required.
In claim 1, line 13 should read in part “operating as [[a]] the generator,”. Appropriate correction is required.
In claim 1, line 18 should read in part “power from the plurality of inverter phase legs”. Appropriate correction is required.
In claim 2, line 2 should read in part “catalyst and the one or more”. Appropriate correction is required.
In claim 3, line 2 should read in part “(DPF) and the one or more”. Appropriate correction is required.
In claim 4, line 3 should read in part “from the plurality of inverter phase legs.” Appropriate correction is required.
In claim 5, line 2 should read in part “whether to heat the one or more components”. Appropriate correction is required.
the one or more components”. Appropriate correction is required.
In claim 7, lines 2-3 should read in part “in response, to perform one of: charge”. Appropriate correction is required.
In claim 7, lines 5-6 should read in part “system [[and]] or concurrently charge the energy storage system and operate the auxiliary leg to provide rectified power from the plurality of inverter phase legs”. Appropriate correction is required.
In claim 8, lines 8-9 should read in part “one or more electrical heating elements provided”. Appropriate correction is required.
In claim 8, line 12 should read “[[a]] the generator,”. Appropriate correction is required.
In claim 8, line 18 should read in part “from the plurality of inverter phase legs”. Appropriate correction is required.
In claim 9, line 2 should read in part “catalyst and the one or more”. Appropriate correction is required.
In claim 10, line 2 should read in part “(DPF) and the one or more”. Appropriate correction is required.
In claim 11, lines 3-4 should read in part “from the plurality of inverter phase legs.” Appropriate correction is required.
In claim 12, line 2 should read in part “whether to heat the one or more components”. Appropriate correction is required.
In claim 12, line 2 should read in part “aftertreatment system comprises”. Appropriate correction is required.
the one or more components of the exhaust aftertreatment system comprises”. Appropriate correction is required.
In claim 14, line 3 should read in part “control system to perform one of: charge”. Appropriate correction is required.
In claim 14, lines 5-6 should read in part “system [[and]] or concurrently charge the energy storage system and operate the auxiliary leg to provide rectified power from the plurality of inverter phase legs”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 5-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurai Kumar et al. (US 2012/0173062) in view of Taniguchi et al. (US 5,719,484).
In Reference to Claim 1
(See Madurai Kumar, Figures 1-4)
Madurai Kumar et al. (Kumar) discloses:
A vehicle system comprising: 
an engine (102) configured to output torque to propel the vehicle system (100) and to output exhaust to an exhaust aftertreatment system (108); 
an electric machine (104) configured to selectably operate as a motor to provide torque to the vehicle system (100) and as a generator (104) to receive torque from the vehicle system (100); 
an inverter (See Kumar, Paragraph [0010]); 
an electronic control system (120) in operative communication with the inverter and the exhaust aftertreatment system (108), the electronic control system (120) being configured to:
evaluate whether the electric machine (104) is operating as a generator (See Kumar, Paragraphs [0020]-[0021] & [0025]), 

provide power to the one or more electrical heating elements (114) thermally coupled with the one or more components (112) of the exhaust aftertreatment system (108) effective to heat the one or more components (112). (See Kumar, Paragraphs [0022] & [0025]).
Kumar discloses the claimed invention except:
Wherein the inverter is an inverter module including a plurality of inverter phase legs and an auxiliary leg, the plurality of inverter phase legs being operatively coupled with a first DC rail, a second DC rail, and the electric machine, the auxiliary leg being operatively coupled with the first DC rail, the second DC rail and one or more electrical provided in the exhaust aftertreatment system; and the controller selectably operates the plurality of inverter phase legs to rectify AC power received from the electric machine and selectably operates the auxiliary leg to provide rectified power from the inverter legs to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components.
Taniguchi et al. (Tani) discloses a vehicle power control system with an inverter module. (See Tani, Abstract). Tani discloses wherein the inverter is an inverter module (11,23) including a plurality of inverter phase legs (11a-c) and an auxiliary leg (23 & branch line), the plurality of inverter phase legs being operatively coupled with a first DC rail (Vo), a second DC rail (Ground), and the electric machine (100), the auxiliary leg (23) being operatively coupled with the first DC rail (Vo), the second DC rail (Ground) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inverter module of Tani as the electronic distribution and rectifier of Kumar as both references are directed towards exhaust electric heater control systems. One of ordinary skill in the art would have recognized that the inverter module and control of Tani would have efficiently and effectively supplied rectified power to the battery and heater of Kumar.

In Reference to Claim 2
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	Wherein the exhaust aftertreatment system comprises a selective catalytic reduction (SCR) catalyst and one or more of the electrical heating elements is thermally coupled with the SCR catalyst. (See Kumar, Paragraph [0012]).

In Reference to Claim 5
(See Madurai Kumar, Figures 1-4)

	wherein the electronic control system is configured to evaluate whether to heat one or more components of the exhaust aftertreatment system by evaluating whether the one or more components is below a predetermined temperature. (See Kumar, Paragraphs [0020]-[0022]).

In Reference to Claim 6
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the electronic control system is configured to evaluate whether to heat one or more components of the exhaust aftertreatment system by evaluating whether an energy storage system can be charged and evaluating whether the one or more components is above a predetermined. (See Kumar, [0023]-[0027]).

In Reference to Claim 7
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the electronic control system is configured to evaluate whether an energy storage system requires charging and, in response, to one of charge the energy storage system without operating the auxiliary leg to provide rectified power from the inverter legs to the one or more electrical heating elements thermally coupled with the one or more components exhaust aftertreatment system and concurrently charge the energy storage and operate the auxiliary leg to provide rectified power from the inverter 

In Reference to Claim 8
(See Madurai Kumar, Figures 1-4)
Kumar discloses:
A method comprising: 
providing a vehicle system including an engine (102) configured to output torque to propel the vehicle system (100) and to output exhaust to an exhaust aftertreatment system (108), an electric machine (104) configured to selectably operate as a motor to provide torque to the vehicle system and as a generator to receive torque from the vehicle system (100), an inverter (See Kumar, Paragraph [0010]), and an electronic control system (120) in operative communication with the inverter and the exhaust aftertreatment system (108); 
evaluating with the electronic control system (120) whether the electric machine (104) is operating as a generator (See Kumar, Paragraphs [0020]-[0021] & [0025]), 
evaluating with the electronic control system (120) whether to heat one or more components (112) of the exhaust aftertreatment system (108), and 
selectably operate with the electronic control system (120) provide power to the one or more electrical heating elements (114) thermally coupled with the one or more components (112) of the exhaust aftertreatment system effective to heat the one or more components (112). (See Kumar, Paragraphs [0022] & [0025]).

Wherein the inverter is an inverter module including a plurality of inverter phase legs and an auxiliary leg, the plurality of inverter phase legs being operatively coupled with a first DC rail, a second DC rail, and the electric machine, the auxiliary leg being operatively coupled with the first DC rail, the second DC rail and one or more electrical provided in the exhaust aftertreatment system; and the controller selectably operates the plurality of inverter phase legs to rectify AC power received from the electric machine and selectably operates the auxiliary leg to provide rectified power from the inverter legs to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components.
Taniguchi et al. (Tani) discloses a vehicle power control system with an inverter module. (See Tani, Abstract). Tani discloses wherein the inverter is an inverter module (11,23) including a plurality of inverter phase legs (11a-c) and an auxiliary leg (23 & branch line), the plurality of inverter phase legs being operatively coupled with a first DC rail (Vo), a second DC rail (Ground), and the electric machine (100), the auxiliary leg (23) being operatively coupled with the first DC rail (Vo), the second DC rail (Ground) and one or more electrical (10a) provided in the exhaust aftertreatment system; and the controller (7) selectably operates the plurality of inverter phase legs (11a-c) to rectify AC power received from the electric machine (100) and selectably operates the auxiliary leg (23) to provide rectified power from the inverter legs (11a-c) to the one or more electrical heating elements (10a) thermally coupled with the one or more components of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inverter module of Tani as the electronic distribution and rectifier of Kumar as both references are directed towards exhaust electric heater control systems. One of ordinary skill in the art would have recognized that the inverter module and control of Tani would have efficiently and effectively supplied rectified power to the battery and heater of Kumar.

In Reference to Claim 9
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	Wherein the exhaust aftertreatment system comprises a selective catalytic reduction (SCR) catalyst and one or more of the electrical heating elements is thermally coupled with the SCR catalyst. (See Kumar, Paragraph [0012]).

In Reference to Claim 12
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the act of evaluating with the electronic control system whether to heat one or more components of the exhaust aftertreatment comprises evaluating whether the one or more components is below a predetermined temperature. (See Kumar, Paragraphs [0020]-[0022]).

In Reference to Claim 13
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the act of evaluating with the electronic control system whether to heat one or more components of the exhaust aftertreatment comprises evaluating whether an energy storage system can be charged and evaluating whether the one or more components is above a predetermined. (See Kumar, [0023]-[0027]).

In Reference to Claim 14
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	comprising evaluating with the electronic control system whether an energy storage system requires charging and, in response, to one of charge the energy storage system without operating the auxiliary leg to provide rectified power from the inverter legs to the one or more electrical heating elements thermally coupled with the one or more components exhaust aftertreatment system and concurrently charge the energy storage and operate the auxiliary leg to provide rectified power from the inverter legs to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system. (See Kumar, Paragraphs [0011] & [0023]-[0027]).

In Reference to Claim 15

Kumar discloses:
	An apparatus for selectably providing power to and receiving power from a hybrid vehicle traction motor, the apparatus comprising:
	An inverter (See Kumar, Paragraph [0010]); 
a traction motor (104) (See Kumar, Paragraph [0010]); and
an exhaust aftertreatment component (112) (See Kumar, Paragraph [0012]).
Kumar discloses the claimed invention except:
a DC bus including a first DC rail, a second DC rail and a capacitor operatively coupled with the first DC rail and the second DC rail; a plurality of inverter phase legs each including a respective first switch operatively coupled with the first DC rail and operatively coupled with a respective traction motor input/output node and a respective second switch operatively coupled with the respective traction motor input/output node and operatively coupled with the second DC rail; and at least one auxiliary leg including an auxiliary leg switch operatively coupled with the first DC rail and operatively coupled with a resistive heating element, the resistive heating element being operatively coupled with the auxiliary leg switch and operatively coupled with the second DC rail and being configured to thermally interface with and selectably transfer heat to an exhaust aftertreatment system component.
Taniguchi et al. (Tani) discloses a vehicle power control system with an inverter module. (See Tani, Abstract). Tani discloses wherein the inverter is an inverter module (11,23) including a plurality of inverter phase legs (11a-c) including switches and an auxiliary leg (23 & branch line) including an auxiliary leg switch (23), the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inverter module of Tani as the electronic distribution and rectifier of Kumar as both references are directed towards exhaust electric heater control systems. One of ordinary skill in the art would have recognized that the inverter module and control of Tani would have efficiently and effectively supplied rectified power to the battery and heater of Kumar.

In Reference to Claim 16
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the resistive element is thermally coupled with an SCR catalyst. (See Kumar, Paragraph [0012]).

In Reference to Claim 17
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
wherein the resistive element dissipates heat from a regeneration energy generated by an electric machine when a high voltage battery cannot absorb the regeneration energy. (See Kumar, Paragraph [0027]).

In Reference to Claim 18
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the resistive element is actuated by the auxiliary leg switch of the inverter based on a predetermined temperature of the exhaust aftertreatment system component. (See Kumar, [0023]-[0027]).

In Reference to Claim 19
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	comprising an electronic control system configured to control operation of the plurality of inverter phase legs to convert AC power received at the respective input/output nodes to DC power provided to the DC bus and to control the auxiliary leg switch to heat the resistive heating element. (See Tani, Figure 1, Column 6, Line 53 – Column 7, Line 20).


In Reference to Claim 20
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	A vehicle system comprising the apparatus of claim 15. (See Kumar, Paragraph [0010] & Claim 15 rejection above).

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurai Kumar et al. (US 2012/0173062) in view of Taniguchi et al. (US 5,719,484), further in view of Bruce (US 2016/0114790).
In Reference to Claim 3
The Kumar-Tani combination discloses the claimed invention except:
	wherein the exhaust aftertreatment system comprises a diesel particulate filter (DPF) and one or more of the electrical heating elements is thermally coupled with the DPF.
	Bruce discloses a hybrid exhaust gas treatment control system with electric aftertreatment heating. (See Bruce, Figure 1, Paragraphs [0036]-[0037]). Bruce 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

In Reference to Claim 4
The Kumar-Tani combination as modified by Bruce discloses:
	wherein the electronic control system is configured to selectably couple neither, one, or both of the SCR catalyst and the DPF with the auxiliary leg during operation of the auxiliary leg to provide rectified power from the inverter legs. (See Bruce, Figure 1, Paragraphs [0039] & [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

In Reference to Claim 10
The Kumar-Tani combination discloses the claimed invention except:
	wherein the exhaust aftertreatment system comprises a diesel particulate filter (DPF) and one or more of the electrical heating elements is thermally coupled with the DPF.
	Bruce discloses a hybrid exhaust gas treatment control system with electric aftertreatment heating. (See Bruce, Figure 1, Paragraphs [0036]-[0037]). Bruce discloses multiple electric heating elements for heating an SCR catalyst, and a DPF. (See Bruce, Figure 1, Paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

In Reference to Claim 11
The Kumar-Tani combination as modified by Bruce discloses:
	wherein the electronic control system is configured to selectably couple neither, one, or both of the SCR catalyst and the DPF with the auxiliary leg during operation of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichikawa, Gonze, Kitano, Moran, Kamaga, and Hashimoto show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746